15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Plato SMITH, Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, et. al,
No. 92-7149.
United States Court of Appeals, District of Columbia Circuit.
Dec. 21, 1993.Suggestion for Rehearing In BancDenied May 25, 1994.

Before:  GINSBURG and RANDOLPH, Circuit Judges, and WILL, Senior District Judge*.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.R. 14(c).


2
Smith challenges the district court's summary ruling that Smith had failed to raise a genuine issue of material fact to support his claims of racial discrimination and retaliatory discharge.  Our review of the record and of Smith's briefs reveals no evidence that suffices to raise such an issue of material fact.   See Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (In response to summary judgment motion nonmoving party "must do more than simply show that there is some metaphysical doubt as to the material facts").  Smith's full faith and credit challenge to the district judge's ruling has no relevance to the legal question whether Smith presented evidence of discrimination sufficient to withstand summary judgment.  Because Smith failed to do just that, this court need not reach the merits of the district court's alternative ruling that the six-month statute of limitations for a hybrid breach of duty of fair representation/breach of contract claim rendered Smith's complaint untimely.  Therefore, it is


3
ORDERED and ADJUDGED that the ruling from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any untimely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Honorable Hubert L. Will, United States District Court for the Northern District of Illinois, sitting by designation pursuant to 28 U.S.C. Sec. 294(d) (1988)